Citation Nr: 0433679	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation for service-connected 
post traumatic stress disorder (PTSD) in excess of 
50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted service connection for PTSD and 
assigned a 50 percent evaluation.  

In a statement provided in July 2003, the veteran indicated 
that he no longer wished to have a hearing before a Decision 
Review Officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidence has been received into the record since 
the issuance of the statement of the case (SOC) in April 
2003.  The RO has not had an opportunity to review and 
consider that evidence, and readjudicate the matter on 
appeal.  In order to extend to the veteran every equitable 
consideration and ensure that his due process rights have 
been met, this matter must be remanded.  In light of the 
newly submitted evidence, the veteran should be provided 
another VA psychiatric examination to determine the current 
severity of his PTSD.

Accordingly, in view of the foregoing, this case is REMANDED 
for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include stating 
whether such PTSD is manifested by 
deficiencies in most areas such as work, 
family relations, judgment, thinking and 
mood.  A GAF score and an analysis of its 
meaning should also be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal, considering all 
evidence in the file.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




